          Case 20-20077 Document 10-2 Filed in TXSB on 02/20/20 Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

IN RE: TWO GUNS CONSULTING                    §      CASE NO. 20-20077
       & CONSTRUCTION, LLC,                   §
       Debtor.                                §      CHAPTER 11

           ORDER AUTHORIZING DEBTOR’S RETENTION STARK & KNOLL
            AS SPECIAL COUNSEL AND APPROVAL OF CONTINGENT FEE
               AGREEMENT PURSUANT TO 11 USC §§ 327(e) AND 328(a)

          The Court has considered the Application of Debtor For Approval of Retention Of The

Stark & Knoll, as Special Counsel On Contingent Fee Agreement Pursuant To 11 USC §§ 327(e)

And 328(a) (“Application”). After consideration of the Application, the affidavit of Michael R.

Fortney attached thereto and the engagement letter attached to the Fortney affidavit, and the lack

of any objections thereto, the Court finds that the Debtor’s retention of Stark & Knoll pursuant to

the terms and conditions of the Application and the engagement letter is in the best interest of the

Debtor’s estate and that the Application should be granted pursuant To 11 USC §§ 327(e) and

328(a).

          ACCORDINGLY, IT IS ORDERED that the Debtor is authorized to retain Stark & Knoll

pursuant To 11 USC §§ 327(e) and 328(a) under the terms and conditions of the Application and

the engagement letter attached to the affidavit of Michael R. Fortney.

Dated:________________.

                                         ______________________________________
                                         UNITED STATES BANKRUPTCY JUDGE
